UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1385


UNITED STATES ex rel. KWAMI.; ABDUL-BEY,

                  Plaintiff - Appellant,

             v.

TYLER C. RAGNOW; JOHN W. BLUM; RONALD L. BURNISKE; GARY E.
ROYSE; DALLAS L. ENGLAND; EVERETT L. GULL, JR.; JAMES B.
LONERGAN; JOHN DOE, #1-99, in their individual capacities as
agents of Chartway Federal Credit Union; CREDIT UNION
FINANCIAL SERVICES, INCORPORATED, a Virginia Corporation;
CHARTWAY FINANCIAL SERVICES, LLC, d/b/a Chartway Federal
Credit Union, a Virginia Corporation,

                  Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:09-cv-00011-MSD-JEB)


Submitted:    July 23, 2009                   Decided:   July 27, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kwami.; Abdul-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kwami.; Abdul-Bey appeals the district court’s orders

dismissing his 42 U.S.C. § 1983 (2006) action for failure to

state a claim and denying his motion for reconsideration.                We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Abdul-Bey v. Ragnow, No. 2:09-cv-00011-MSD-JEB (E.D. Va.

Feb. 9, 2009; Mar. 12, 2009).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                    2